Although petitioner did not receive the 60-day written notice that she was not recommended for tenure, as required by Education Law § 2573 (1) (a) and § 3012 (2), and taught for one day after the expiration of her probationary term, we find that she did not acquire tenure by estoppel, since the record shows that respondents did not, “with full knowledge and consent,” permit her to continue to teach after her probationary term expired (see Matter of Gould v Board of Educ. of Sewanhaka Cent. High School Dist., 81 NY2d 446, 451 [1993]). It is undisputed that petitioner was informed in May 2009 that her employment would be discontinued, and when she reported for duty on September 8, 2009, she was told immediately that she had been terminated, and was given no further assignments. Nor was she paid for that day’s work. Respondents’ actions “speak loudly against any supposition that [they] meant to perpetuate [petitioner’s] employment” (Matter of Hagen v Board of Educ. of Cohoes City School Dist., 59 AD2d 806, 807 [1977], lv denied 44 NY2d 647 [1978]). Concur — Saxe, J.E, Friedman, Catterson, *466Freedman and Manzanet-Daniels, JJ. [Prior Case History: 29 Misc 3d 1233(A), 2010 NY Slip Op 52128(U).]